In a proceeding to compel issuance of a cabaret license, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 6, 1972, which granted the application. Judgment reversed, on the law, with $20 costs and disbursements, and proceeding dismissed on the merits. In December of 1969 this matter was considered by Mr. Justice Smith at Special Term in Nassau County. At that time, Mr. Justice Smith supported appellant in denying a cabaret license on the premises in question. We find no material difference in the status of the situation in 1972 when the instant proceeding was instituted. No appeal was taken from the determination by Mr. Justice Smith. Hopkins, Acting P. J., Martuscello, Gulotta and Brennan, JJ., concur; Munder, J., dissents and votes to affirm.